       Case 2:90-cv-00520-KJM-DB Document 7077-5 Filed 03/11/21 Page 1 of 6


                         ACRONYMS AND ABBREVIATIONS


ADHD:               Attention Deficit Hyperactivity Disorder

ADLs:               Activities of Daily Living

AED:                Automatic External Defibrillator

AIMS:               Abnormal Involuntary Movement Scale

ASH:                Atascadero State Hospital

ASP:                Avenal State Prison

ASU:                Administrative Segregation Unit

ATP:                Adenosine Triphosphate

CAP:                Corrective Action Plan

CBT:                Cognitive Behavioral Therapy

CCC:                California Correctional Center

CCHCS:              California Correctional Health Care Services

CCI:                California Correctional Institution

CCCMS:              Correctional Clinical Case Management System

CCWF:               Central California Women’s Facility

CDCR:               California Department of Corrections and Rehabilitation

Centinela:          Centinela State Prison

CHCF:               California Health Care Facility

CIM:                California Institution for Men

CIW:                California Institution for Women

CMC:                California Men’s Colony

CME:                Chief Medical Executive

                                              1
       Case 2:90-cv-00520-KJM-DB Document 7077-5 Filed 03/11/21 Page 2 of 6


CMF:                California Medical Facility

COVID-19:           Coronavirus Disease 2019

CPR:                Cardiopulmonary Resuscitation

CQI:                Continuous Quality Improvement

CQIT:               Continuous Quality Improvement Tool

CRC:                California Rehabilitation Center

CSATF:              California Substance Abuse Treatment Facility

CSP/Corcoran:       California State Prison/Corcoran

CSP/LAC:            California State Prison/Los Angeles County

CSP/Sac:            California State Prison/Sacramento

CSP/Solano:         California State Prison/Solano

CTC:                Correctional Treatment Center

CTF:                Correctional Training Facility

CVSP:               Chuckawalla Valley State Prison

CYA:                California Youth Authority

DAI:                Division of Adult Institutions

DCHCS:              Division of Correctional Health Care Services

DDP:                Developmental Disability Program

DEC:                Disability and Effective Communication

DNR:                Do Not Resuscitate

DRC:                Death Review Committee

DSH:                Department of State Hospitals

DVI:                Deuel Vocational Institution



                                              2
       Case 2:90-cv-00520-KJM-DB Document 7077-5 Filed 03/11/21 Page 3 of 6


ECF:                Electronic Case File

EHRS:               Electronic Health Records System

ETOH:               Ethyl Alcohol

EOP:                Enhanced Outpatient Program

FIT:                Focused Improvement Team

Folsom:             Folsom State Prison

FWF:                Folsom Women’s Facility

GED:                General Educational Development

GP:                 General Population

HDSP:               High Desert State Prison

HIV/AIDS:           Human Immunodeficiency Virus/Acquired Immunodeficiency Syndrome

HLOC:               Higher Level of Care

HRL:                High Risk List

HS:                 Hora Somni/Hour of Sleep

ICC:                Institutional Classification Committee

ICE:                Immigration and Customs Enforcement

ICF:                Intermediate Care Facility

IP:                 Inmate Patient

IPOC                Interdisciplinary Plan of Care

IDTT:               Interdisciplinary Treatment Team

IEX:                Indecent Exposure

ISP:                Ironwood State Prison

KVSP:               Kern Valley State Prison



                                               3
       Case 2:90-cv-00520-KJM-DB Document 7077-5 Filed 03/11/21 Page 4 of 6


LOC:                Level of Care

LOP:                Local Operating Procedure

LRH:                Least Restrictive Housing

LTRH:               Long-Term Restricted Housing

MCSP:               Mule Creek State Prison

MHCB:               Mental Health Crisis Bed

MHSDS:              Mental Health Services Delivery System

MHPC:               Mental Health Primary Clinician

MHTS:               Mental Health Tracking System

NKSP:               North Kern State Prison

NOS:                Not Otherwise Specified

NPPC:               Nursing Professional Practice Committee

OHU:                Outpatient Housing Unit

OLA:                Office of Legal Affairs

PAD:                Personal Alarm Device

PBSP:               Pelican Bay State Prison

PBST:               Positive Behavioral Support Team

PC:                 California Penal Code

PIP:                Psychiatric Inpatient Program

POLST:              Physician Orders for Life Sustaining Treatment

POR:                Probation Officer Report

PRN:                pro re nata (when necessary)

PSH:                Patton State Hospital



                                               4
       Case 2:90-cv-00520-KJM-DB Document 7077-5 Filed 03/11/21 Page 5 of 6


PSU:                Psychiatric Services Unit

PTSD:               Posttraumatic Stress Disorder

PVSP:               Pleasant Valley State Prison

QIP:                Quality Improvement Plan

R&R:                Receiving and Release

RC:                 Reception Center

RJD:                Richard J. Donovan Correctional Facility

RVR:                Rules Violation Report

SCC:                Sierra Conservation Center

SCR:                Suicide Case Review

SCRC:               Suicide Case Review Committee

SCU:                Supportive Care Unit

SHU:                Security Housing Unit

SI:                 Suicidal Ideation

SIB:                Self-Injurious Behavior

SMHP:               Statewide Mental Health Program

SNY:                Sensitive Needs Yard

SPMW:               Suicide Prevention Management Workgroup

SPRFIT:             Suicide Prevention and Response Focused Improvement Team

SQ:                 San Quentin State Prison

SRASHE:             Suicide Risk and Self-Harm Evaluation

SRE:                Suicide Risk Evaluation

SSI:                Supplemental Security Income



                                                5
      Case 2:90-cv-00520-KJM-DB Document 7077-5 Filed 03/11/21 Page 6 of 6


STRH:              Short-Term Restricted Housing

SVPP:              Salinas Valley Psychiatric Program

SVSP:              Salinas Valley State Prison

TABE:              Test of Adult Basic Education

TCMP:              Transitional Case Management Program

TTA:               Triage and Treatment Area

UCC:               Unit Classification Committee

VA:                Department of Veterans Affairs

VSP:               Valley State Prison

WIC:               California Welfare and Institutions Code

WSP:               Wasco State Prison




                                            6
